

Exhibit 10.2


ALPHA AND OMEGA SEMICONDUCTOR LIMITED
CALENDAR YEAR 2016 EXECUTIVE INCENTIVE PLAN


The following is a summary of the operation of the Executive Incentive Plan (the
“Plan”) established by Alpha and Omega Semiconductor Limited (the “Company”) for
the calendar year ending December 31, 2016.


Participants


Executive officers and Vice Presidents.


Performance Bonus


Participants are eligible to receive a bonus based on the level of attainment of
pre-specified corporate performance goals. The Company’s compensation committee
establishes the performance goals to be attained.


Performance Goals


The corporate performance goals for calendar year 2016 are revenue and non-GAAP
operating income (after bonus payout). The amount of bonus earned is based on
the level of attainment of a range of revenue and non-GAAP operating income for
the year. A specified minimum amount of each of the revenue and non-GAAP
operating income goals must be achieved before payment of an award under the
Plan.The actual aggregate amount of the award earned by an executive officer for
the calendar year will range from $0 to the maximum amount established for that
officer (as set forth below) depending on the level of attainment of the
performance goals. As used herein, the term “non-GAAP operating income” means
the Company’s operating income as determined in accordance with U.S. GAAP but
excluding (i) share-based compensation expenses recorded under FASB ASC Topic
718; (ii) impairment of long-lived assets; (iii) non-recurring inventory
write-down; (iv) acquisition cost; and (v) any other adjustment made to arrive
at the Company’s non-GAAP operating income as presented in the Company filings
with the Securities Exchange Commission, including any Item 2.02 disclosures on
Form 8-K relating to the Company’s quarterly financial information.


Payment of Awards: Cash and RSU Pool


The amount of the bonus award will be paid in a combination of cash and
restricted share units (“RSU”) covering shares of Company common shares (with
the number of shares based on the closing price of the common shares on the last
trading date of the year). The specific allocation between cash and RSUs in the
bonus award will vary depending on the level of attainment of the non-GAAP
operating income and annual revenue goals, provided that the number of RSUs to
be granted may not exceed certain dilution cap. RSU award will vest in four
equal annual installments subject to the executive officer’s continued service
through each vesting date.


Target Bonus Awards


The Company’s compensation committee establishes the bonuses payable based on
the level of attainment of the corporate performance goals. The target bonuses
for each executive officer for calendar year 2016, as a percentage of base
salary, are as follows:




 
 
 
 
 
 
Name
Title
Minimum Bonus
Target Bonus
Maximum Bonus
Mike F. Chang
Chief Executive Officer
20%
100%
220%
Yifan Liang
Chief Financial Officer and Corporate Secretary
12%
60%
132%
Yueh-Se Ho
Chief Operating Officer
12%
60%
132%
Daniel Kuang Ming Chang
Senior Vice President of Marketing
10%
50%
110%








